
	

114 HRES 215 IH: Expressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote the sustainable use of renewable and alternative energy sources; increase our domestic refining capacity; promote conservation and increased energy efficiency; expand research and development, including domestic onshore and offshore exploration; and enhance consumer education.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 215
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that any comprehensive plan to reform our
			 national energy policy must promote the sustainable use of renewable and
			 alternative energy sources; increase our domestic refining capacity;
			 promote conservation and increased energy efficiency; expand research and
			 development, including domestic onshore and offshore exploration; and
			 enhance consumer education.
	
	
 Whereas the United States consumes roughly an average of 19,050,000 barrels of oil per day; Whereas the global average of daily oil consumption stands at 92,000,000 barrels of oil per day;
 Whereas the United States total annual energy consumption is approximately 97.5 quadrillion BTU, with the global total annual energy consumption at 520 quadrillion BTU;
 Whereas the United States has greatly increased domestic oil production over the last decade leading to net imports of petroleum decreasing to 27 percent, the lowest number since 1985;
 Whereas the United States has seen natural gas reserves and production exceed all estimates and due to this is expected to be a net exporter of natural gas by 2016;
 Whereas the United States has abundant coal reserves, including a demonstrated reserve base estimated to contain 480 billion short tons, and processes such as gasification and liquefaction offer cleaner alternatives for utilizing this resource;
 Whereas renewable sources of energy account for 9.3 quadrillion BTU per year in the United States; and
 Whereas such sources such as biomass, geothermal, hydropower, nuclear, solar, and wind need and deserve our attention and the necessary resources to encourage their commercial viability: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that in order to meet our Nation’s growing long-term energy demands and maintain our economic viability in the world marketplace, the following must be addressed in any comprehensive and economically viable energy bill considered by the 114th Congress:
 (1)Taking advantage of our abundant domestic coal supply. (2)Using recent technological innovations to exploit our vast supply of natural gas.
 (3)Increasing our domestic oil production, infrastructure, and refining capacity. (4)Expanding use of renewable and alternative energy sources.
 (5)Exploring and investing in advanced nuclear reactor technologies. (6)Reflecting the discoveries of light sweet crude in the United States, which has exceeded what was predicted even 5 years ago, and evaluating the capacity and market for extracting and refining this natural resource.
 (7)Promoting and providing incentives for an increase in conservation and energy efficiency. (8)Expanding and promoting additional research and development through new and innovative methods such as public-private partnerships.
 (9)Enhancing consumer awareness and education regarding methods to increase energy efficiency and available alternative fuel sources to reduce our dependence on Middle Eastern oil and provide American energy security.
			
